Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/27/2020 and 01/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references listed in the information disclosure statements are being considered by the examiner.
Specification
4.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	 The following is an examiner's statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the bold features below, a power conversion device to convert power between an AC circuit and a DC circuit, the power conversion device comprising: 

a plurality of negative-side arm circuits connected between the plurality of AC connections and a negative-side DC terminal connected to the DC circuit; and 
a bypass circuit, 
each of the positive-side arm circuits and each of the negative-side arm circuits each including a plurality of converter cells connected in series, 
each of the converter cells including: 
an energy storage; and 
a bridge circuit to switch connection between the energy storage and outside, the bypass circuit including: 
a full-wave rectification circuit connected between the plurality of AC connections, a positive-side intermediate node, and a negative-side intermediate node to convert AC voltages generated at the plurality of AC connections into a DC voltage across the positive-side intermediate node and the negative-side intermediate node and output the DC voltage; 
a positive-side connection arm connected between the positive-side intermediate node and the positive-side DC terminal, the positive-side connection arm blocking a current in a direction from the positive-side DC terminal toward the positive-side intermediate node; and 
a negative-side connection arm connected between the negative-side intermediate node and the negative-side DC terminal, the negative-side connection arm blocking a current in a direction from the negative-side intermediate node toward the negative-side DC terminal.
Claims 2-18 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim. 

Independent claim 19 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the bold features below, a power conversion device to convert power between an AC circuit and a DC circuit, the power conversion device comprising: 
a plurality of positive-side arm circuits connected between a plurality of AC connections connected to the AC circuit and a positive-side DC terminal connected to the DC circuit; 
a plurality of negative-side arm circuits connected between the plurality of AC connections and a negative-side DC terminal connected to the DC circuit; and 
a bypass circuit, 
each of the positive-side arm circuits and each of the negative-side arm circuits each including a plurality of converter cells connected in series, 
each of the converter cells including: 
an energy storage; and 
a bridge circuit to switch connection between the energy storage and outside, the bypass circuit including; 
a full-wave rectification circuit connected between the plurality of AC connections, a positive-side intermediate node, and a negative-side intermediate node to convert AC voltages generated at the plurality of AC connections into a DC voltage across the positive-side intermediate node and the negative-side intermediate node and output the DC voltage; 
a positive-side switch connected between the positive-side intermediate node and the positive-side DC terminal, the positive-side switch being capable of switching between conduction and non-conduction between the positive-side intermediate node and the positive-side DC terminal; and 
a negative-side switch connected between the negative-side intermediate node and the negative-side DC terminal, the negative-side switch being capable of switching between conduction and non-conduction between the negative-side DC terminal and the negative-side intermediate node.
Claim 20 depend directly on claim 19 therefore these claims are also allowable as being dependent on an allowable base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
7.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure. All fail to teach or disclose the limitations indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (12/22/2021)
Examiner, Art Unit 2837

22 December 2021

/EMILY P PHAM/Primary Examiner, Art Unit 2837